                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

MICHAEL E. LONG, JR.                                                        PLAINTIFF

VS.                              4:18-CV-298-BRW-BD

FAULKNER COUNTY
SHERIFF’S OFFICE, et al.                                                 DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 25th day of January, 2019.



                                                    /s/ Billy Roy Wilson_______________
                                                    UNITED STATES DISTRICT JUDGE
